UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06377 Dreyfus Municipal Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 02/28/17 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus AMT-Free Municipal Bond Fund SEMIANNUAL REPORT February 28, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 29 Financial Highlights 31 Notes to Financial Statements 36 Information About the Renewal of the Fund’s Management Agreement 44 FOR MORE INFORMATION Back Cover Dreyfus AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus AMT-Free Municipal Bond Fund, covering the six-month period from September 1, 2016 through February 28, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly but bonds lost a degree of value over the reporting period amid heightened market volatility stemming from various economic and political developments. After rallying in response to stabilizing commodity prices, improving global economic data, and better-than-expected corporate earnings, stocks and corporate-backed bonds generally produced flat returns in September. Meanwhile, U.S. government securities began to give back previous gains in anticipation of higher inflation and short-term interest-rate hikes from U.S. monetary policymakers. Stock prices moderated in the weeks before U.S. elections in November, but equity markets subsequently rallied to a series of new highs over the remainder of the reporting period as investors revised their expectations for U.S. fiscal, regulatory, and tax policies. In the bond market, yields surged higher and prices fell after the election, while lower rated corporate-backed bonds continued to advance in anticipation of a more business-friendly political climate. U.S. political developments and ongoing global economic headwinds suggest that volatility may persist in the financial markets over the foreseeable future. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation March 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2016 through February 28, 2017, as provided by Daniel Rabasco and Thomas Casey, Primary Portfolio Managers Market and Fund Performance Overview For the six-month period ended February 28, 2017, Dreyfus AMT-Free Municipal Bond Fund’s Class A shares achieved a total return of -3.57%, Class C shares returned -3.93%, Class I shares returned -3.45%, Class Y shares returned -3.38%, and Class Z shares returned -3.46%. 1 In comparison, the fund’s benchmark, the Bloomberg Barclays U.S. Municipal Bond Index (the “Index”), produced a total return of -2.80%. 2 Municipal bonds produced moderate losses amid rising interest rates, changing supply-and-demand dynamics, and political uncertainty. The fund lagged the Index, mainly due to a duration posture that was mildly longer than the Index. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal income tax as is consistent with the preservation of capital. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax. The fund also seeks to provide income exempt from the federal alternative minimum tax. The fund invests at least 65% of its assets in municipal bonds with an A or higher credit rating, or the unrated equivalent as determined by Dreyfus. The fund may invest the remaining 35% of its assets in municipal bonds with a credit rating lower than A, including municipal bonds rated below investment grade (“high yield” or “junk” bonds), or the unrated equivalent as determined by Dreyfus. The fund’s portfolio managers focus on identifying undervalued sectors and securities and minimize the use of interest-rate forecasting. The portfolio managers select municipal bonds for the fund’s portfolio by: · Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. · Actively trading among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. The fund seeks to invest in several of these sectors. Political and Technical Factors Fueled Market Volatility After municipal bonds produced relatively strong returns earlier in 2016, volatility began to increase near the start of the reporting period when issuers came to market with a flood of new securities in anticipation of a short-term interest rate hike from the Federal Reserve Board. Market declines accelerated in November after the unexpected election of a new presidential administration, which immediately sparked uncertainty regarding potential changes in tax policy. Municipal bonds subsequently recouped some of their previous losses when investors recognized that tax reform will take time and political capital to enact. Nonetheless, the Index posted moderate losses for the reporting period overall. 3 DISCUSSION OF FUND PERFORMANCE (continued) Meanwhile, a growing U.S. economy continued to support credit conditions for most municipal bond issuers. Several states and municipalities are facing pressure from underfunded pension systems, but most have benefited from rising tax revenues and balanced operating budgets. Interest Rate Strategies Dampened Relative Results The fund’s relative performance was constrained by its average duration, which we had set in a position that was mildly longer than the Index. Although this positioning helped the fund participate more fully in the market rally later in the reporting period, it made the fund more sensitive to rising interest rates during the sell-off in November. In addition, the fund’s emphasis on municipal bonds with longer term maturities and a correspondingly underweighted position in short-term securities hindered relative performance. Our security selection strategy produced better relative results. an overweighted position in revenue-backed bonds and underweighted exposure to general obligation bonds bolstered relative results, and the fund achieved especially favorable results from securities issued on behalf of airports, hospitals, and the states’ settlement of litigation with U.S. tobacco companies. However, securities backed by public utilities, water-and-sewer facilities, and special taxes weighed on relative results to a degree. Near Term Challenges May Create Long Term Opportunities The national municipal bond market recently has shown signs of renewed strength, and market fundamentals have remained strong. Investors who may have overreacted to the tax implications of the presidential election appear to have adopted a more balanced perspective, and the reinvestment of interest payments helped support bond prices in January. However, we are aware that seasonal factors tend to weigh on market averages in the spring, when selling pressure increases to raise cash for income tax payments. Therefore, we currently intend to adopt a more tactical approach as bouts of market volatility create opportunities to purchase municipal bonds at attractive prices. As of the end of the reporting period, we have maintained the fund’s emphasis on revenue-backed municipal bonds. We also have retained relatively light exposure to general obligation bonds, particularly from states and municipalities that are struggling with public pension funding shortfalls. We have moderated the fund’s duration posture, but it has remained in a modestly long position in an effort to capture higher yields. March 15, 2017 Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds involve increased credit and liquidity risks compared with investment-grade bonds and are considered speculative in terms of the issuer’s ability to pay interest and repay principal on a timely basis. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Neither Class I, Class Y, nor Class Z shares is subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes. Capital gains, if any, are fully taxable. The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2018, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. —The Bloomberg Barclays U.S. Municipal Bond Index covers the USD-denominated long-term tax-exempt bond market. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus AMT-Free Municipal Bond Fund from September 1, 2016 to February 28, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2017 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2017 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .70% for Class A, 1.45% for Class C, .45% for Class I, .45% for Class Y and .47% for Class Z, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS February 28, 2017 (Unaudited) Long-Term Municipal Investments - 98.9% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Alabama - 3.5% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 5,000,000 5,367,800 Birmingham Water Works Board, Water Revenue 5.00 1/1/32 6,140,000 7,055,351 Birmingham Water Works Board, Water Revenue (Prerefunded) 5.00 1/1/21 1,395,000 a 1,587,217 Black Belt Energy Gas District, Gas Supply Revenue 4.00 6/1/21 5,000,000 5,394,050 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 1,003,870 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 14,000,000 b 11,061,820 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/46 2,500,000 2,897,275 Alaska - .5% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 5,200,000 Arizona - 1.1% Arizona Board of Regents, Stimulus Plan for Economic and Educational Development Revenue (Arizona State University) 5.00 8/1/31 3,770,000 4,317,027 La Paz County Industrial Development Authority, Education Facility LR (Charter Schools Solutions-Harmony Public Schools Project) 5.00 2/15/36 1,750,000 c 1,846,040 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 680,000 647,904 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 3,500,000 3,995,600 California - 7.0% Anaheim Housing and Public Improvements Authority, Revenue (Electric Utility Distribution System Refunding and Improvements) 5.00 10/1/29 2,400,000 2,732,424 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 3,900,000 4,361,136 California, Economic Recovery Bonds (Prerefunded) 5.00 7/1/19 2,000,000 a 2,187,120 California, GO (Various Purpose) 5.00 8/1/29 3,400,000 4,015,570 6 Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 7.0% (continued) California, GO (Various Purpose) 5.25 3/1/30 2,500,000 2,776,975 California, GO (Various Purpose) 5.50 11/1/35 3,575,000 4,063,238 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,377,040 California Health Facilities Financing Authority, Revenue (Providence Saint Joseph Health) 4.00 10/1/36 5,000,000 5,075,600 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/27 5,260,000 6,160,354 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,000,000 5,449,050 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.00 12/1/36 2,750,000 c 2,884,860 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 d 1,396,789 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 4,655,000 4,690,425 Los Angeles, Wastewater System Revenue 5.75 6/1/34 1,125,000 1,235,914 Los Angeles, Wastewater System Revenue (Prerefunded) 5.75 6/1/19 1,375,000 a 1,520,241 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,000,000 1,112,860 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,110,300 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,111,740 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue (Prerefunded) 5.00 11/1/19 3,280,000 a 3,625,679 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/25 1,000,000 1,123,680 Successor Agency to the Redevelopment Agency of the City of Pittsburg,
